DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to claims 10-11 overcome the previously filed claim objection and 35 U.S.C. 112(b) rejection, therefore this objection and rejection are withdrawn.
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the Examiner used a “speculative interpretation of the relative sizes of structures in the drawings of Cooper, and also arbitrarily selected sub-regions of such structures to shoe-horn the interpretation into line with the features claimed by Applicant” and that Cooper fails to disclose or suggest that a thickness of the outer wall of the tube and a thickness of each individual radial wall of the plurality of radial walls are substantially the same first thickness and the solid core has a minimum diameter that is substantially larger than the first thickness, Examiner disagrees. 
While the MPEP does state that “when the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value” (MPEP 2125 II.), this section of the MPEP pertains to precise dimensions and numerical measurements taken from patent figures. The present application does not require precise dimensions, however, and requires only that the thickness of the radial walls and the first thickness be “substantially the same”. 
The term “substantially” is defined as a term of approximation in the present specification, to be interpreted: “-as meaning equal to a stated amount within a tolerance that is appropriate to the manufacturing processes that produces the stated amount or to the use or requirement for the stated amount. Thus a length that is substantially a stated amount could be the stated amount plus or minus a small amount if the length is produced by a precise process or represents a critical dimension. Conversely, a length that is substantially a stated amount could be the stated amount plus or minus a large amount if the length is produced by an imprecise process or represents a non-critical dimension”. The term “substantially” in this instance is broad, and therefore the limitation does not require the two thicknesses to be precisely the same. No true measurements were taken from Fig. 6 of Cooper, only the observation that the two thicknesses fall under the broadest reasonable interpretation of “substantially the same” due to their relative sizes.
With respect to the Applicant’s argument that the selection of regions/structures in the previously filed Office action are arbitrary, please note that claim 1 does not require that the radial walls be constant in thickness and that the limitations fail to specifically point out the precise location of the thicknesses described. As such, under the broadest reasonable interpretation, any thickness of those structures can read on the limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (WO 2011/00125 A1).
With respect to claim 1, Cooper et al. discloses a medical device (see Fig. 1) comprising: an instrument guide (200 in Figs. 6-7) comprising a tube (200), a solid core (see solid center of cross-section in Fig. 6) and a plurality of radial walls (walls between channels), the tube (200) having a proximal end (upper end), a distal end (lower end), and an outer wall (see Fig. 6, outer wall encircling channels); the solid core (solid center of cross-section in Fig. 6) extending from the proximal end to the distal end (see cross-section Fig. 6) of the tube (200); and the plurality of radial walls (walls between channels) extending from the proximal end to the distal end (see cross-section Fig. 6) of the tube (200), each adjacent pair of the plurality of radial walls (walls between channels) forming one of a plurality of passageways (212, 214, 216, and 218 in Fig. 6) bounded by the solid core (solid center) and the tube (outer edge of 200); wherein a thickness of the outer wall of the tube (200) and a thickness of each individual radial wall (walls between channels) of the plurality of radial walls are substantially the same first thickness ("substantially" introduces some variation, PP [0032] of the present specification provides guidelines but the limitation is still broad as “small amount” is not defined) and the solid core has a minimum diameter that is substantially larger than the first thickness (see annotated below).

    PNG
    media_image1.png
    428
    421
    media_image1.png
    Greyscale

With respect to claim 7, Cooper et al. further discloses wherein an outside diameter of the tube (200 in Figs. 6-7) is constant from the distal end to the proximal end (see Fig. 7).
With respect to claim 8, Cooper et al. further discloses wherein the first thickness is less at the proximal end than at the distal end (see Figs. 6-7) of the tube (200) causing each of the plurality of passageways (212, 214, 216, and 218) to be larger at the proximal end (passageways have wider openings 202, 204, 206, and 208) of the tube (200).
Regarding claim 9, Cooper et al. fails to explicitly disclose wherein the device is formed by injection molding. However, this is a product by process limitation, and the MPEP states that: “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see MPEP 2113). The claimed structure is anticipated by the Cooper et al. reference, therefore this claim is unpatentable and therefore anticipated.
Regarding claim 18, Cooper et al. further discloses a flange (210 in Fig. 7) extending outwardly from the proximal end of the tube (200).
With respect to claim 21, Cooper et al. further discloses a funnel assembly (flared upper end of tube 200 in Fig. 7) joined to the proximal end of the tube (200) of the instrument guide, the funnel assembly (flared upper end of 200) comprising a plurality of funnels, each funnel of the plurality of funnels corresponding to a corresponding one of the plurality of passageways (PP [0039]: "This view shows the guide channels 224, 228 being smoothly enlarged 204, 208 as the channels approaches the proximal end 210 of the instrument guide 200. The enlarged openings and tapered sections may help position instruments within the access port").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (WO 2011/00125 A1).
With respect to claim 14, Cooper et al. fails to disclose in the embodiment of Figs. 6-7 wherein the tube includes a plurality of insufflation gas channels formed on an outside surface of the tube, each of the plurality of insufflation gas channels extending from the distal end of the tube toward the proximal end and centered over a corresponding one of the plurality of radial walls.
	Cooper et al. also teaches, in an alternate embodiment seen in Figs. 8-9, a surgical guide (900) comprising a plurality of passageways (912, 914, 916, 918), a plurality of radial walls (walls between passageways in Fig. 8) and a plurality of insufflation gas channels (931, 933, 935, 937) formed on an outside surface of the tube (formed in surface of 900), each of the plurality of insufflation gas channels (931, 933, 935, 937) extending from the distal end of the tube toward the proximal end (see Fig. 9) and centered over a corresponding one of the plurality of radial walls (see Fig. 8).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include a plurality of insufflation gas channels formed on an outside surface of the tube, each of the plurality of insufflation gas channels extending from the distal end of the tube toward the proximal end and centered over a corresponding one of the plurality of radial walls. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
Regarding claim 15, Cooper et al. further teaches wherein each of the plurality of passageways (912, 914, 916, 918 in Figs. 8-9) is shaped such that the thickness of the outer wall of the tube (900) remains substantially the same (the passageways have a uniform diameter through the length of the tube so the thickness of the outer wall would remain uniform) at the plurality of insufflation gas channels (931, 933, 935, 937).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include the limitations as stated above. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
With respect to claim 17, Cooper et al. further teaches wherein each of the plurality of insufflation gas channels (931, 933, 935, 937 in Figs. 8-9) extends toward but does not reach the proximal end of the tube (900) of the instrument guide (see in Fig. 9 how 935, for example, stops approximately level with 806).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include the limitations as stated above. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
With respect to claim 19, Cooper et al. further discloses a cannula (100 in Fig. 7) including a proximal portion (upper end of 100), the cannula (100) having a lumen (see Fig. 7) extending from the proximal portion of the cannula (100); and the instrument guide (200) removably inserted into the proximal portion of the cannula (PP [0036]: "The cannula is inserted into the incision and then the instrument guide 200 is inserted into the cannula") and extending through the cannula (100) to a distal end of the lumen (see Fig. 7).
	However, the embodiment of Figs. 6-7 fails to disclose wherein the proximal portion of the cannula includes an insufflation port.
	In the alternate embodiment of Figs. 8-9, Cooper et al. teaches a cannula (800 in Fig. 9) including a proximal portion having an insufflation port (806).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include a cannula including a proximal portion having an insufflation port. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
Regarding claim 20, Cooper et al. further teaches wherein the tube (900 in Figs. 8-9) includes a plurality of insufflation gas channels (931, 933, 935, 937) adjacent an interior surface of the lumen (see Fig. 8, “adjacent” is broad) to form a passage for insufflation gas (PP [0044]: "the embodiment of the instrument guide 900 shown includes at least one insufflation channel 931, 933, 935, 937").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Cooper et al. embodiment of Figs. 6-7 to incorporate the teachings of the Figs. 8-9 embodiment and include the limitations as stated above. One of ordinary skill in the art would have been motivated to perform this modification in order to “[introduce] an insufflation fluid to the surgical site” (abstract).
Allowable Subject Matter
Claims 2-6, 10-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The subject matter of the dependent claims 2-6, 10-13, and 16 filed on 6/16/2022 could either not be found or was not suggested in the prior art of record.
With respect to claims 2-4, 6, and 10, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a first instrument guideway formed in a surface of a first radial wall of the plurality of radial walls; and wherein a second thickness of the first radial wall at the first instrument guideway is less than the first thickness, in combination with the other limitations of the independent claim.
	The closest prior art is Cooper et al., which discloses all of the limitations as shown above in the earlier 35 U.S.C. 102(a)(1) and 103 rejections.
	However, Cooper et al. fails to disclose a first instrument guideway. Furthermore, the prior art of record does not suggest any motivation to modify the Cooper et al. disclosure to arrive at these features.
With respect to claims 11-13 and 16, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the insufflation gas channel flares outward at the distal end of the tube.
	The closest prior art is Cooper et al., which discloses all of the limitations as shown above in the earlier 35 U.S.C. 102(a)(1) and 103 rejections.
	However, Cooper et al. fails to disclose a first instrument guideway. Furthermore, the prior art of record does not suggest any motivation to modify the Cooper et al. disclosure to arrive at these features.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771